116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nico REDDING, Plaintiff,v.Anthony B. Hale, Appellant.Dennis BENSON, Warden;  Otis Sanders, Associate Warden;Dennis Hirch, Canteen Supervisor, Appellees.
No. 96-3280.
United States Court of Appeals, Eighth Circuit.
Submitted May 14, 1997.Decided June 3, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Anthony B. Hale, a Minnesota inmate, appeals from the district court's1 grant of summary judgment to defendants in this 42 U.S.C. § 1983 action.  Contrary to Hale's assertion, the district court's referral of Hale's case to a magistrate judge for proposed findings and recommendations was proper, and did not require Hale's consent.  See 28 U.S.C. § 636(b)(1)(B);  McCarthy v. Bronson, 500 U.S. 136, 138-40 (1991).  Having carefully reviewed the record and the briefs, we also conlude the judgment of the district court is correct and an extended opinion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota